UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6652



PAMELA JEAN ANDERSON,

                                               Petitioner - Appellant,

          versus


DEPARTMENT   OF  CORRECTIONS;       PATRICIA    L.
HUFFMAN, Warden,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-497-7)


Submitted:   August 20, 2002              Decided:   September 5, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pamela Jean Anderson, Appellant Pro Se. Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela J. Anderson appeals the district court’s order denying

relief on her petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2002).   We have reviewed the record and the district court’s

opinion and find no reversible error.           Accordingly, we deny a

certificate    of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.          See Anderson v. Department of

Corrections, No. CA-01-497-7 (W.D. Va. Mar. 12, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                    2